Citation Nr: 0931518	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include anxiety or major depression (claimed as a nerve 
disorder) as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for major depression (claimed as a nerve disorder) to include 
as associated with chemical exposure.

The Veteran requested a hearing before the Board in his May 
2006 VA Form 9.  The RO scheduled a video hearing for August 
2007, but the Veteran failed to appear.  Thereafter, the 
Veteran's representative submitted a letter requesting that 
the case be forwarded for appellate review.  

The Board remanded this case in May 2008.  It returns now for 
appellate consideration.


FINDING OF FACT

The preponderance of the evidence does not establish that a 
psychiatric disorder, including anxiety or major depression, 
had its onset in service or is otherwise etiologically 
related to a disease, injury, or event in service, to include 
exposure to chemical agents.


CONCLUSION OF LAW

A psychiatric disorder, including anxiety or major 
depression, was not incurred in or aggravated by active 
service to include exposure to chemical agents.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in May 2003 and August 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a June 2008 letter and was given 
ample opportunity to respond.  

Subsequent to the issuance of the August 2006 and June 2008 
letters, the claim was readjudicated in a July 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

As for the duty to assist, the result of RO development 
indicates that some of the Veteran's service records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri. VA has a heightened duty to 
assist in these cases.  See, e.g., Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005).  The Board concludes that 
the heightened duty to assist has been met in this case.  The 
claims file contains all available evidence pertinent to the 
claim, including the Veteran's DD Form 214, VA medical 
records and private treatment records.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the Veteran's records.  In 
November 2006, the RO issued a formal finding on the 
unavailability of service treatment records, and the Veteran 
was notified of this by way of a November 2006 letter.  
Additionally, a letter was sent to the Edgewood Chemical 
Biological Center (ECBC) in an attempt to verify the Veteran 
as a participant in the Edgewood-Aberdeen experiments.  The 
response from ECBC was negative and the Veteran was notified 
accordingly in the July 2009 SSOC.  The Board finds that the 
claims file contains all available evidence pertinent to the 
claim, as well as sufficient evidence to make a decision on 
the claim.  VA has fulfilled its duty to assist the Veteran 
in obtaining all outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in May 2009 to 
obtain an opinion as to whether his claimed psychiatric 
disorder can be directly attributed to exposure to chemical 
agents in service.  The Board finds this examination report 
to be comprehensive and sufficient in addressing the matter 
of nexus.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file and medical records prior 
to the examination and provided a summary of the Veteran's 
pertinent military, post-military and medical history.  
Moreover, the report itself is supported by objective and 
clinical findings, which are discussed in detail.  The Board, 
therefore, concludes that the 2009 examination report is 
adequate upon which to base a decision in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that while stationed at Edgewood 
Arsenal, Maryland (now a part of the Aberdeen Proving 
Grounds) from 1954 to 1956, he was exposed to nerve gas and 
various other chemical agents.  He claims that he has a 
current nerve disorder that is attributable to his inservice 
chemical exposure.  

As a preliminary matter, the Board notes that in his 
September 2002 claim, the Veteran alleged that he had been 
exposed to "several different hazardous chemical agents" at 
the Army Chemical Depot in Edgewood, Maryland.  The RO 
broadly construed the assertion of chemical exposure to 
encompass Agent Orange, mustard gas and radiation, and 
developed the claim accordingly.  In a July 2003 statement, 
the Veteran related that he had been involved in the 
destruction of chemicals such as nerve gas, mustard gas, CN 
and other unknown chemicals.  There was no mention of Agent 
Orange or radiation.  Subsequently, the Veteran clarified in 
his May 2004 notice of disagreement (NOD) that his exposure 
was primarily G-agent or nerve gas, not mustard gas, 
radiation or Agent Orange.  At his May 2009 VA examination, 
the Veteran specifically denied exposure to mustard gas and 
Agent Orange.  The Board observes that the result of the RO's 
evidentiary development reveals that there was no instance of 
herbicide use, testing or disposal at the Edgewood Chemical 
Activity from 1954 to 1956.  Additionally, the June 2003 
response to a PIES records request indicates that there is no 
record of exposure to radiation, mustard gas/lewisite or 
herbicides.  Accordingly, the Board need not determine 
whether the Veteran was exposed to these substances in 
service, and the inquiry of inservice exposure herein will be 
limited to chemical agents other than mustard gas, herbicides 
and radiation.

With regard to the Veteran's claimed chemical exposure, the 
Board notes that VA has established specific procedures for 
the development of all claims alleging disease or injury as a 
result of participation in chemical or biological testing.  
Veterans Benefits Administration (VBA) Fast Letter 02-24 
(September 26, 2002).  Specifically, VBA Fast Letter 02-24 
requires, inter alia, an attempt to verify a Veteran's 
participation in chemical or biological testing. 

In August 2006, the Under Secretary for Health issued an 
information letter addressing the potential health effects 
among veterans involved in military chemical warfare agent 
experiments.  See IL 10-2006-010 (Aug. 14, 2006).  The letter 
stated that more recently the focus was on experiments 
conducted at the U.S. Army Laboratories, Aberdeen Proving 
Ground, Edgewood, Maryland (Edgewood-Aberdeen), which 
involved at least 6,700 "soldier volunteers" exposed from 
about 1955 to 1975 to more than 250 different agents.

The information letter also provided that VA health care 
providers treating veterans who may have been exposed to 
chemical warfare agents as part of human experiments 
conducted by DoD can refer to the literature described in the 
document "Chemical Warfare Agent Experiments Among U.S. 
Service Members," available on VA's website at: 
www1.va.gov/environagents/docs/Revised_USH_IL_ 
Attachment_Military_Human_Subjects_Experiments.pdf.  

The August 2006 letter further stated that VBA was currently 
focusing its outreach letter writing campaign on the veterans 
who had been exposed to chemical agents as part of the 
Edgewood-Aberdeen experiments.  A copy of the notification 
letter, along with the accompanying Fact Sheet and Frequently 
Asked Questions (FAQs), sent to veterans is available on VA's 
website at: www1.va.gov/environagents/docs/ VBA_Edgewood-
Aberdeen_Letter_DoD_Fact_Sheet_7-6-06.pdf.  According to the 
FAQs, the DoD was currently in the process of populating its 
third exposure database, the Edgewood Arsenal Chemical Agent 
Exposure Studies Database (1955-1975).  

As noted above, the Veteran claims he was exposed to nerve 
gas and other chemicals at Edgewood Arsenal.  His DD Form 214 
shows that his military occupational specialty (MOS) was 
decontamination specialist.  There are no service personnel 
records available to verify that he had indeed been assigned 
to Edgewood Arsenal and exposed to chemical agents.  

The record reflects that the Veteran previously filed an 
unrelated service connection claim, contending he had been 
used as a guinea pig for chemical tests at Army Chemical 
Center in Edgewood, Maryland.  See Statement in Support of 
Claim, July 1989.  The Board notes that this claim was filed, 
and the supporting lay statements made, in 1989, long before 
DoD had released any information about the Edgewood-Aberdeen 
experiments.

The Appeals Management Center (AMC) contacted the Edgewood 
Chemical Biological Center (ECBC) in June 2008 in an attempt 
to verify the Veteran's participation in the Edgewood-
Aberdeen experiments.  ECBC indicated in response that that 
the medical records for the participants in the experiments 
had been sent to VA many years ago and that ECBC did not 
retain experimentation records for the requested timeframe.  
There is no indication from the record that the Veteran has 
been contacted as a test participant as part of VBA's 
outreach letter writing campaign, pursuant to the Under 
Secretary for Health Information Letter 10-2006-010.  

VA treatment records indicate a history of treatment for 
major depression, but no current diagnosis of the condition.  
Treatment notes from recent years show that the Veteran has 
anxiety and has been taking Tranxene.  

The Veteran was afforded a comprehensive VA psychiatric 
examination in May 2009 to determine whether he has major 
depression or other psychiatric disability that is 
attributable to service.  The examination was conducted in 
accordance with the Under Secretary for Health Information 
Letter 10-2006-010.  In conjunction with the examination, the 
examiner reviewed the Veteran's claims file and medical 
records, which reflect a history of major depression; the 
document "Chemical Warfare Agent Experiments among U.S. 
Service Members"; as well as several other resources 
pertaining to medical studies on chemical agents.  The 
examiner observed that VA treatment progress notes as recent 
as March 2009 showed that the Veteran's depression screening 
was negative.  It was also noted that the Veteran was on 
current treatment with anti-anxiety medication, but had never 
been admitted the psychiatric service of any VA medical 
center.  

Following the psychiatric examination, the examiner diagnosed 
the Veteran with a generalized anxiety disorder and explained 
that the history was consistent with alcohol dependence, now 
in remission.  It was noted that the anxiety required 
infrequent minimal medication.  Concerning the Veteran's 
claimed chemical exposure, the examiner stated that clinical 
interview of the Veteran revealed a credible man who was 
likely used in some type of gaseous exposure experimentation.  
Despite the lack of documentation regarding information other 
than assignment and duties in the chemical field, it was 
found that the Veteran's report lent credence to the type of 
exposure and tests that might have been performed.  The 
examiner gave the opinion that the Veteran's diagnosed 
psychiatric disorder, i.e., anxiety, was less likely as not 
caused by or a result of military service, including any 
exposure to chemical agents during the Edgewood-Aberdeen 
experiments.  The examiner explained that the Veteran's 
history of treatment for anxiety symptoms that began in the 
1980s was, in his own professional medical opinion, not 
consistent with exposure to nerve gas (G-series gas) or any 
other chemical agent during military service.  

Taking into account all of the relevant evidence of record, 
the Board finds that there is no competent evidence linking 
the Veteran's currently diagnosed generalized anxiety 
disorder to his claimed in-service chemical exposure.  As 
explained above, entitlement to service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  Here, the only medical evidence addressing the 
relationship of the Veteran's anxiety disorder and chemical 
exposure is the May 2009 VA examination report, which 
concludes that the Veteran's anxiety is less likely as not 
caused by or a result of military service, including any 
exposure to chemical agents.  The examiner specifically noted 
that during the interview, the Veteran did not exhibit any 
evidence of physical or psychiatric symptoms associated with 
any acute exposure to chemical agents.  The Board has 
considered the Veteran's lay statements regarding chemical 
exposure during his participation in the Edgewood-Aberdeen 
experiments.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997) 
(Where the determinative issue is factual in nature, lay 
testimony may suffice by itself.).  However, even assuming, 
arguendo, that the Veteran was in fact exposed to chemical 
agents in service, there is no competent evidence 
demonstrating that his current disability is the result of 
such exposure.  

The only evidence indicating a nexus between the Veteran's 
anxiety disorder and his military service is his own lay 
statements.  The Veteran can attest to factual matters of 
which he has first-hand knowledge; for example, he is 
competent to report that he participated in the destruction 
of nerve gas in service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

In light of the foregoing, the Board concludes that service 
connection for a psychiatric disorder to include anxiety and 
major depression as secondary to chemical exposure is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a psychiatric disorder to include 
anxiety or major depression (claimed as a nerve disorder) as 
secondary to chemical exposure is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


